Citation Nr: 1229607	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-15 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the amount of $4,162.00, plus accrued interest thereon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In June 2008, the Veteran requested a hearing before a Decision Review Officer.  In July 2008, the Veteran withdrew his hearing request.


FINDINGS OF FACT

1.  The amount of overpaid VA pension was calculated by the RO and Insurance Center as $4,162.00.  The Veteran does not dispute the validity of the debt.

2.  The indebtedness at issue did not result from fraud, misrepresentation, or bad faith on the part of the Veteran.

3.  The failure of the Government to insist upon its right to repayment of the assessed overpayment indebtedness would result in unjust enrichment of the Veteran.  

4.  Collection of the indebtedness would not defeat the purpose of the pension benefit program, or otherwise be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the amount of $4,162.00 is not against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The notice and duty-to-assist provisions of the Veterans Claims Assistance Act of 2000 do not apply to waiver of indebtedness requests.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The documentation in the claims file shows the RO provided the Veteran with all of the information he requested in pursuit of his waiver request.

Background

In a November 2003 rating decision, the RO in Boston, Massachusetts, granted the Veteran's claim of entitlement to nonservice-connected pension.  

In a letter dated March 18, 2008, the RO and Insurance Center in Philadelphia instructed the Veteran to complete VA Form 21-8049 (Request for Details of Expenses), and return it to VA as soon as possible.  At the end of the letter, the RO, in bold, italicized lettering notified the appellant noted that his disability pension benefits would be stopped as of January 1, 2007 if VA did not receive a response within 60 days of the letter.  

VA did not receive a response, and the Veteran's pension benefits were terminated, effective January 1, 2007.  In a June 13, 2008 letter, the RO and Insurance Center informed the Veteran that he had incurred an overpayment of $15,103.00.  

In June 2008, the Veteran submitted a request for waiver of the debt.  He also submitted a current Financial Status Report indicating that his total monthly net income was approximately $903.00.  His total monthly expenses were approximately $885.00, leaving an excess of $18.00.  He reported having $8,290.00 in his bank accounts.  His cash on hand was listed as $5.00, and he reported owning a vehicle with approximately $100.00 in resale value.  He also had two individual retirement accounts with a combined value of $95,000.00.  Total assets were estimated to be $103,290.00.

In a November 12, 2008 letter, the RO and Insurance Center reopened the Veteran's pension from January 1, 2007 through December 31, 2007.  Pension was thereafter terminated, beginning on January 1, 2008 due to excessive net worth.  This action reduced the Veteran's debt for the overpayment period by $10,941.00 resulting in a new amount of $4,162.00.

Analysis

The Veteran has alleged that the overpayment was the result of an error of the United States Postal Service, as he claims that he mailed the proper paperwork in a timely manner, but the paperwork was lost in the mail.  The Veteran does not dispute that the debt is owed.  He requests a waiver of overpayment on equitable principles.

VA law provides that recovery of overpayment of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  A debtor's conduct is deemed to constitute bad faith "if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  A debtor exhibits lack of good faith where the debtor's conduct shows an "absence of an honest intention to abstain from taking unfair advantage of the . . . Government."  The Board also notes that any misrepresentation of material fact must be "more than non-willful or mere inadvertence."  38 C.F.R. § 1.962(b) (2011).

The RO and Insurance Center found the Veteran to be free from fraud, misrepresentation, or bad faith.  See July 2008 Decision on Waiver of Indebtedness.  The Board must render an independent determination in this regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  The Board discerns no evidence in the claim file of any intent to deceive or to seek unfair advantage by the Veteran in the creation of the indebtedness.  Thus, the Board, as did the RO and Insurance Center, finds a waiver is not precluded by operation of law or regulation.  See 38 C.F.R. § 1.965(b).

The applicable standard for the Board to apply is whether recovery of the indebtedness at issue would be against the principles of equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In evaluating whether the principles of equity and good conscience necessitate a favorable waiver decision, the Board must consider all of the specifically-enumerated elements applicable to a particular case.  See Ridings, 6 Vet. App. at 546.  They are: (1) whether actions of the debtor contributed to the creation of the debt, (2) whether collection would deprive the debtor or the debtor's family of basic necessities, (3) whether recovery of the debt would nullify the objective for which benefits were intended, (4) whether failure to make restitution would result in unfair gain to the debtor, and (5) whether the debtor has changed position to his detriment due to his reliance upon the receipt of VA benefits.  Additionally, the adjudicator must conduct a "balancing of the faults," weighing the fault of the debtor against any fault attributable to VA.  38 C.F.R. § 1.965(a).

The Veteran's actions contributed to the creation of the debt.  VA required that it receive the VA Form 21-8049 in a timely manner.  VA did not receive the form within 60 days of the March 18, 2008 letter.  While the Veteran claims that he mailed the form in April 2008, and it was lost in the mail, he has not presented any proof, such as a certified mail receipt or a certificate of mailing, to indicate that he mailed the form.  Without such proof, the allegation that the United States Postal Service lost the mail has no foundation.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) ("There is a presumption of regularity that attaches to actions of public officials." citing INS v. Miranda, 459 U.S. 14, 18   (1982); United States v. Chemical Foundation, 272 U.S. 1, 14- 15 (1926)).  The only evidence upon which the appellant relies are his own assertions, and they are insufficient to rebut the presumption of regularity.  

The second element concerns "balancing of faults."  38 C.F.R. § 1.965(a)(2).  This element requires weighing the fault of the debtor against the fault of VA.  In that regard, the Veteran is completely at fault in this case.  VA provided the Veteran with the proper paperwork and informed him that VA must receive the paperwork within 60 days of his March 18, 2008 letter or his pension benefits would be terminated as on January 1, 2007.  VA did not receive the paperwork.  This is of no fault of VA.

The Board also finds that collection of the debt would not deprive the Veteran of his basic necessities.  The Board notes that the Veteran's monthly left over allowance is minimal, but he has a total of $8,290.00 in his bank accounts.  Therefore, the Veteran would not be deprived of basic necessities by paying a debt of less than what is in his bank account. 

The evidence further shows that the Veteran would be unjustly enriched by waiving the debt.  The Board notes that the Veteran was granted pension benefits for 2007 once the proper paperwork was received by VA, but he did not qualify for pension benefits in 2008 due to excessive net worth.  The remaining debt covers the period of early 2008.  The Veteran does not dispute this finding.  Additionally, there is no indication that the Veteran changed his position to his detriment due to the receipt of an additional payment in benefits of $4,162.00.  Finally, recovery of the Veteran's $4,162.00 of overpayment will not nullify the objective for which the benefits are intended as he was not eligible to receive pension in 2008 due to excessive net worth.

After weighing all of the factors described at 38 C.F.R. § 1.965(a), the Board finds that recovery of the debt is not against equity and good conscience.



ORDER

Entitlement to waiver of recovery of an overpayment of pension benefits in the amount of $4,162.00, plus accrued interest thereon, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


